DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to application 17/013,288 filed on 9/4/2020.
Claims 1-20 have been examined and are pending in this application.
The examiner notes the IDS filed on 1/13/2022 has been considered. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites granting access to a resource based on one or more access requirements being met, more specifically:
Claims 1, 11, and 17 similarly recite - A 
The examiner notes the limitations as noted above involve determining a manifest associated with a given user of an application, the manifest identifies: one or more assets and stores associated with data and/or metadata associated with the asset, further a user namespace is generated and presented to a user based on the manifest. The examiner respectfully notes the claims as drafted are found to be  process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components.  That is, other than reciting “a compute-implemented method” (i.e., memory/processor) and “endpoints” nothing in the claim element precludes the step from practically being performed in the mind. For example in the context of this claim encompasses a user manually determining information from a manifest, and generating a “namespace”, and presenting such information to user (i.e., using the mind and/or pencil and paper). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites elements of – using a processor/memory and endpoints. The processor/memory and endpoints are recited at a high-level of generality (i.e., generic computer environment stores/retrieves data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using (processor/memory and endpoints amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, see MPEP 2106.05(d)(ii) that cites to ell‐understood, routine, and conventional functions, i.e. - receiving or transmitting data over a network and storing and retrieving information in memory
The claim is not patent eligible.  

Regarding claims 2-10, 12-16 and 18-20; claims 2-10, 12-16 and 18-20 contain similar abstract ideas as those noted with respect to Claims 1, 11, and 17 and thus are rejected under similar rationale as per Claim 1, 11, and 17.












Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 7-11, 14-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ancin et al. (US 2018/0247074 A1) in view of Hendrickson et al. (US 2015/0278397 A1).

Regarding Claim 1;
Ancin discloses a computer-implemented method for accessing data (Abstract), the method comprising: 
determining a manifest associated with a given user of an application ([0031] - generate cloud metadata), wherein the manifest identifies: 
one or more assets that are accessible by the given user ([0031] – ...private data files and data files), 
for each of the one or more assets, ... stores data associated with the asset ([0031] - client metadata for each of a plurality of private data files stored on at least one off-site client storage system, combining the client metadata with attributes to generate cloud metadata for the private data files), and
for each of the one or more assets, ... stores metadata associated with the asset ([0031] - client metadata for each of a plurality of private data files stored on at least one off-site client storage system, combining the client metadata with attributes to generate cloud metadata for the private data files),
 generating, based on the manifest, a user namespace that includes a unique reference for each of the one or more assets ([0031] - ...providing a namespace associated with the client to the user based on the cloud metadata, where the namespace includes the private data files and data files stored on the cloud storage system); and 
presenting the user namespace to the given user ([0031] - establishing a connection with a user over a network, and providing a namespace associated with the client to the user based on the cloud metadata, where the namespace includes the private data files and data files stored on the cloud storage system).
Ancin fails to explicitly disclose: 
for each of the one or more assets, one of a plurality of endpoint stores that stores data associated with the asset, and
for each of the one or more assets, one of the plurality of endpoint stores that stores metadata associated with the asset 
However, in an analogous art, Hendrickson teaches:
... one of a plurality of endpoint stores that stores data associated with the asset (Hendrickson, [0075] - For example, a physical storage subsystem comprising some number of multi-tenant storage nodes may be used for file store contents, while a logically distinct metadata subsystem with its own set of metadata nodes may be used for managing the file store contents in one implementation. The logical separation of metadata and data may be motivated, for example, by the fact that the performance, durability and/or availability requirements for metadata may in at least some cases differ from (e.g., more stringent than) the corresponding requirements for data. A front-end access subsystem, with its own set of access nodes distinct from the metadata and storage nodes, may be responsible for exposing network endpoints that allow clients to submit requests to create, read, update, modify and delete the file stores via the industry-standard interfaces, and for handling connection management, load balancing, authentication, authorization and other tasks associated with client interactions and [0076] -  In some embodiments a given storage subsystem node may store both metadata and data, either at respective different storage devices or on the same storage device.), and
... one of the plurality of endpoint stores that stores metadata associated with the asset (Hendrickson, [0075] - For example, a physical storage subsystem comprising some number of multi-tenant storage nodes may be used for file store contents, while a logically distinct metadata subsystem with its own set of metadata nodes may be used for managing the file store contents in one implementation. The logical separation of metadata and data may be motivated, for example, by the fact that the performance, durability and/or availability requirements for metadata may in at least some cases differ from (e.g., more stringent than) the corresponding requirements for data. A front-end access subsystem, with its own set of access nodes distinct from the metadata and storage nodes, may be responsible for exposing network endpoints that allow clients to submit requests to create, read, update, modify and delete the file stores via the industry-standard interfaces, and for handling connection management, load balancing, authentication, authorization and other tasks associated with client interactions and[0076] -  In some embodiments a given storage subsystem node may store both metadata and data, either at respective different storage devices or on the same storage device.),
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of Hendrickson to the accessing of data (i.e., for each of the one or more assets) of Ancin to include ... one of a plurality of endpoint stores that stores data associated with the asset, and... one of the plurality of endpoint stores that stores metadata associated with the asset.
One would have been motivated to combine the teachings of Hendrickson to Ancin to do so as it provides / allows high levels of scalability, a modular architecture ... and [the] logical separation of metadata and data may be motivated, for example, by the fact that the performance, durability and/or availability requirements for metadata may in at least some cases differ from (e.g., more stringent than) the corresponding requirements for data (Hendrickson, [0075]).

Regarding Claim 2;
Ancin and Hendrickson discloses the method to Claim 1.
	Ancin further discloses wherein generating the user namespace comprises: determining, based on the manifest, a first namespace instance that is associated with a first set of assets in the one or more assets ([0031] - The method includes accessing client metadata for each of a plurality of private data files stored on at least one off-site client storage system, combining the client metadata with attributes to generate cloud metadata for the private data files, storing the cloud metadata, but not the plurality of private data files, on the cloud storage system, establishing a connection with a user over a network, and providing a namespace associated with the client to the user based on the cloud metadata, where the namespace includes the private data files and data files stored on the cloud storage system and [0079] - Client namespace 100 aggregates namespaces for green and yellow file system objects associated with green file system 118 and yellow file system 114(B). Green file system objects (e.g., files and folders) are marked with a “G” whereas yellow file system objects (e.g., files and folders) are marked with a “Y”. Client namespace 100 includes complete namespaces for the green and yellow file systems 118 and 114(B) because data and metadata for the green and yellow objects are stored on remote cloud 102 and [0080] and [0084] - To the user, accessing client file system objects associated with client namespace 100 appears contiguous and unified even when accessing the red namespace portions 130-138 and red file system objects.); and determining, based on the manifest, a second namespace instance that is associated with a second set of assets in the one or more assets ([0031] - The method includes accessing client metadata for each of a plurality of private data files stored on at least one off-site client storage system, combining the client metadata with attributes to generate cloud metadata for the private data files, storing the cloud metadata, but not the plurality of private data files, on the cloud storage system, establishing a connection with a user over a network, and providing a namespace associated with the client to the user based on the cloud metadata, where the namespace includes the private data files and data files stored on the cloud storage system and [0079] - Client namespace 100 aggregates namespaces for green and yellow file system objects associated with green file system 118 and yellow file system 114(B). Green file system objects (e.g., files and folders) are marked with a “G” whereas yellow file system objects (e.g., files and folders) are marked with a “Y”. Client namespace 100 includes complete namespaces for the green and yellow file systems 118 and 114(B) because data and metadata for the green and yellow objects are stored on remote cloud 102 and [0080] and [0084] - To the user, accessing client file system objects associated with client namespace 100 appears contiguous and unified even when accessing the red namespace portions 130-138 and red file system objects.).

Regarding Claim 3;
Ancin and Hendrickson discloses the method to Claim 2.
	Ancin further discloses wherein: the first namespace instance identifies an endpoint store of a first type in the plurality of endpoint stores that stores at least one of data associated with the first set of assets, or metadata associated with the first set of assets (FIG. 1A and FIG. 1B –and [0031]-[0032] – metadata... attributes and [0078] - FIG. 1B is a hierarchical representation of client namespace 100 that facilitates access to the client's distributed file system on all of clouds 102, 104, and 106 by providing user access to private file system 112, synchronized file system 114, private file system 116 and cloud file system 118); and the second namespace instance identifies an endpoint store of a second type in the plurality of endpoint stores that stores at least one of data associated with the second set of assets, or metadata associated with the second set of assets (FIG. 1A and FIG. 1B  and [0031]-[0032] metadata... attributes and [0078] - FIG. 1B is a hierarchical representation of client namespace 100 that facilitates access to the client's distributed file system on all of clouds 102, 104, and 106 by providing user access to private file system 112, synchronized file system 114, private file system 116 and cloud file system 118).

Regarding Claim 7;
Ancin and Hendrickson discloses the method to Claim 1.
	Ancin further discloses wherein the unique reference for each of the one or more assets provides a link to a locally-stored file for the asset in a local data store (FIG. 1A and FIG. 1B – 134 (i.e., object) within /Team_Info/ (i.e., object storage) in /Chicago_Domain/ (i.e. endpoint)) and [0072] -  In contrast, client storage systems 104 and 106 are private systems located on different premises controlled by the client and will, therefore, be referred to as local clouds 104 and 106, respectively. However, local clouds 104 and 106 can be remote to one another. For example, local cloud 104 can be located in Chicago and local cloud 106 can be located in Taipei, Taiwan. Local clouds 104 and 106 are protected from unwanted remote access by firewalls 108 and 110, respectively).

Regarding Claim 8;
Ancin and Hendrickson discloses the method to Claim 1.
	Ancin further discloses wherein the metadata identifies, for each of the one or more assets, a unique identifier (FIG. 9A-9F  Client ID and [0135]), and wherein the unique identifier is associated with the data associated with the asset (FIG. 9E – Client ID and [0146], and the unique identifier is associated with the metadata associated with the asset (FIG. 9A-D and F – Client ID and [0135] and [0138]).

Regarding Claim 9;
Ancin and Hendrickson discloses the method to Claim 1.
	Ancin further discloses wherein further comprising: determining an update to the manifest, wherein an updated set of one or more assets that are accessible by the given user differs from the one or more assets accessible by the given user ([0119] - Furthermore, namespace and metadata services 610 can also generate cloud metadata 310 associated with a client, and access and modify the cloud metadata 310 in accordance with green and yellow file system changes made by a user); and updating, based on the updated manifest, the user namespace to include unique references for each of the updated set of one or more assets (FIG. 9C-D and [0119] -Namespace and metadata services 610 is also operative to receive requests for files, query the lower layers for the files (in the case of green and yellow files) and provide those files to the Access Layer. Services 610 can also facilitate the storage of new files in remote cloud a similar manner. Furthermore, namespace and metadata services 610 can also generate cloud metadata 310 associated with a client, and access and modify the cloud metadata 310 in accordance with green and yellow file system changes made by a user and [0145] - CLUE ID records provide location information and/or access information that can be used to locate and access resources within hybrid cloud storage system 200. For example, CLUE's can serve as red namespace pointers for red nodes within client namespace 100. CLUEs also are used to access storage locations storing different copies of client files (client metadata and/or data) within hybrid cloud storage system).
Regarding Claim 10;
Ancin and Hendrickson discloses the method to Claim 1.
	Ancin further discloses further comprising receiving a security credential associated with the given user, wherein determining the manifest comprises receiving the manifest based on the security credential ([0031] – generate cloud metadata and 333[0104] - Once remote device 224 receives the red namespace pointer, remote user 224 establishes a separate connection 414 (e.g., a secure HTTPS connection, an encrypted connection, etc.) with SC appliance 316 through firewall 108. SC appliance 316 can authenticate remote user 224 (e.g., a username and password, secondary authentication, security token-based, etc.) before establishing connection 414. If the user is not authenticated, the connection 414 with remote user 224 is denied. However, if the user is authenticated, SC appliance 316 provides the requested red namespace access to remote user 224 via connection 414).

Regarding Claim(s) 11; claim(s) 11 is/are directed to a/an system associated with the method claimed in claim(s) 1. Claim(s) 11 is/are similar in scope to claim(s) 1, and is/are therefore rejected under similar rationale.

Regarding Claim 14;
Ancin and Hendrickson discloses the method to Claim 11.
	Hendrickson further teaches wherein: first metadata associated with a first asset of the one or more assets is stored in a first endpoint store in the plurality of endpoint stores (Hendrickson [0076] -  In some embodiments a given storage subsystem node may store both metadata and data, either at respective different storage devices or on the same storage device. The term “file store object” may be used herein to refer collectively to data objects such as files, directories and the like that are typically visible to clients of the storage service, as well as to the internal metadata structures (including for example the mappings between logical blocks, physical pages and extents discussed below), used to manage and store the data objects and [0080]), and first data associated with the first asset is stored in the first endpoint store (Hendrickson [0076] -  In some embodiments a given storage subsystem node may store both metadata and data, either at respective different storage devices or on the same storage device. The term “file store object” may be used herein to refer collectively to data objects such as files, directories and the like that are typically visible to clients of the storage service, as well as to the internal metadata structures (including for example the mappings between logical blocks, physical pages and extents discussed below), used to manage and store the data objects and [0080]).
	Similar rationale and motivation are noted for the combination of Hendrickson to Ancin an Hendrickson as per Claim 1, above.

Regarding Claim 15;
Ancin and Hendrickson discloses the method to Claim 11.
	Ancin further discloses the metadata identifies, for each of the one or more assets, a relative filepath for the asset, and wherein user namespace provides the unique reference for each of the one or more assets based on each of the relative filepaths (FIG.1B and 1C and [0144] - HTTPS endpoint(s) field 976 includes HTTPS endpoint(s) for the resource associated with the CLUE and [0145] - CLUE ID records provide location information and/or access information that can be used to locate and access resources within hybrid cloud storage system 200. For example, CLUE's can serve as red namespace pointers for red nodes within client namespace 100. CLUEs also are used to access storage locations storing different copies of client files (client metadata and/or data) within hybrid cloud storage system).

Regarding Claim 16;
Ancin and Hendrickson discloses the method to Claim 11.
Ancin further teaches wherein: a first endpoint store in the plurality of endpoint stores is an object store that stores objects (FIG. 1A and FIG. 1B – 134 (i.e., object) within /Team_Info/ (i.e., object storage) in /Chicago_Domain/ (i.e. endpoint)).
Hendrickson further teaches concepts of and a second endpoint store in the plurality of endpoint stores is a data store that stores files (Hendrickson [0076] -  In some embodiments a given storage subsystem node may store both metadata and data, either at respective different storage devices or on the same storage device. The term “file store object” may be used herein to refer collectively to data objects such as files, directories and the like that are typically visible to clients of the storage service, as well as to the internal metadata structures (including for example the mappings between logical blocks, physical pages and extents discussed below), used to manage and store the data objects).
	Similar rationale and motivation are noted for the combination of Hendrickson to Ancin an Hendrickson as per Claim 1, above.

Regarding Claim(s) 17 and 20; claim(s) 17 and 20  is/are directed to a/an media associated with the method claimed in claim(s) 1 and 9, Claim(s) 17 and 20 is/are similar in scope to claim(s) 1 and 9, and is/are therefore rejected under similar rationale.
Claim(s) 4-6, 12, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ancin et al. (US 2018/0247074 A1) in view of Hendrickson et al. (US 2015/0278397 A1) and further in view of Nordness et al. (US 9,906,595 B2).

Regarding Claim 4;
Ancin and Hendrickson discloses the method to Claim 1.
Ancin further discloses further comprising: receiving a request for unique reference included in the user namespace ([0031] -  A particular method further includes receiving a request from the user to access a private data file of the namespace, accessing the cloud metadata associated with the requested private data file for connection information (e.g., IP address, HTTPS endpoint(s), etc.) associated with at least one off-site client storage system, and providing the connection information to the user).
 wherein the unique reference is for a first asset of the one or more assets ([0031] -  A particular method further includes receiving a request from the user to access a private data file of the namespace, accessing the cloud metadata associated with the requested private data file for connection information (e.g., IP address, HTTPS endpoint(s), etc.) associated with at least one off-site client storage system, and providing the connection information to the user and [0033]).
Hendrickson further teaches:
sending a first request for first metadata to a first endpoint store of the plurality of endpoint stores that stores the first metadata associated with the first asset (Hendrickson [0076] -  In some embodiments a given storage subsystem node may store both metadata and data, either at respective different storage devices or on the same storage device. The term “file store object” may be used herein to refer collectively to data objects such as files, directories and the like that are typically visible to clients of the storage service, as well as to the internal metadata structures (including for example the mappings between logical blocks, physical pages and extents discussed below), used to manage and store the data objects and [0080]); 
receiving the first metadata from the first endpoint store (Hendrickson, [0075]-[0076] and [0080] - In general, metadata and/or data that may have to be read or modified for a single file store operation request received from a customer...). 
sending a second request for first data to a second endpoint store of the plurality of endpoint stores that stores the first data associated with the first asset (Hendrickson [0076] -  In some embodiments a given storage subsystem node may store both metadata and data, either at respective different storage devices or on the same storage device. The term “file store object” may be used herein to refer collectively to data objects such as files, directories and the like that are typically visible to clients of the storage service, as well as to the internal metadata structures (including for example the mappings between logical blocks, physical pages and extents discussed below), used to manage and store the data objects and ); 
receiving the first data from the second endpoint store (Hendrickson, [0075]-[0076] and [0080] - In general, metadata and/or data that may have to be read or modified for a single file store operation request received from a customer...). ; and 
	Similar rationale and motivation is noted for the combination of Hendrickson to Ancin an Hendrickson as per Claim 1, above.
Ancin and Hendrickson fail to explicitly disclose generating a file, corresponding to the first asset, that includes the first data and the first metadata.
However, in an analogous art, teaches Nordness generating a file, corresponding to the first asset, that includes the first data and the first metadata (FIG. 4A – Content and App-M Control Metadata (i.e., data) and App-M Content Metadata (i.e., metadata) and col. 9, lines 27-20 – manifest file 194 has been generated and col. 10, lines 24-35 - The manifest file 194 also includes locator record specifications 422, 424, 426 for content that is currently available for download by the application, as well as content metadata 430, such as content file size, content category keywords, content posting time, content text description or images, video/audio resolution, content popularity, file format and other information intended to help distinguish which content should be pre-cached to the mobile device 110, and/or control data 440, such as server software version information, manifest creation time, expected next manifest creation time, and/or other information intended to assist in managing the manifest distribution process).
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of Nordness to the accessing of data (i.e., for each of the one or more assets) of Ancin and Hendrickson to include ... generating a file, corresponding to the first asset, that includes the first data and the first metadata.
One would have been motivated to combine the teachings of Hendrickson to Ancin to do so as it provides / allows autonomous discovery of content sources [for] access (Nordness, col. 3, lines 10-15).




Regarding Claim 5;
Ancin and Hendrickson and Nordness discloses the method to Claim 4.
Ancin further teaches wherein the one or more assets includes a first object, one of the plurality of endpoint stores includes an object storage (FIG. 1A and FIG. 1B – 134 (i.e., object) within /Team_Info/ (i.e., object storage) in /Chicago_Domain/ (i.e. endpoint)) and further comprising receiving, from the object storage, the first object(FIG. 1B – 134 and [0185])
Nordness further teaches concepts of an object storage (col. 10, lines 6-8 – identify unique resource identifiers for the requested content) and further comprising:  translating the first object into a first file, wherein the unique reference is associated with the first file (Nordless, col. 10, lines 24-35 - The manifest file 194 also includes locator record specifications 422, 424, 426 for content that is currently available for download by the application, as well as content metadata 430, such as content file size, content category keywords, content posting time, content text description or images, video/audio resolution, content popularity, file format and other information intended to help distinguish which content should be pre-cached to the mobile device 110, and/or control data 440, such as server software version information, manifest creation time, expected next manifest creation time, and/or other information intended to assist in managing the manifest distribution process and col. 10, lines 51-60 - The content discovery system may use the content request template 410 to extract one or more video unique identifiers from the list (e.g. 55455, 99677, etc.) and create a database of identifiers corresponding to content files. The content discovery system 150 pre-caches the selected content files, using the URL's in the list to retrieve them with HTTP GET commands. The content identifier database may also be used during content request interception to determine whether the requested content is pre-cached or not cached).
Similar rationale and motivation are noted for the combination of Nordness to Ancin and Hendrickson and Nordness as per Claim 4, above.

Regarding Claim 6;
Ancin and Hendrickson and Nordness discloses the method to Claim 4.
	Hendrickson further discloses further comprising: determining that a write operation has been performed on the file to generate an update file that includes second data and second metadata (Hendrickson, [0075] - For example, a physical storage subsystem comprising some number of multi-tenant storage nodes may be used for file store contents, while a logically distinct metadata subsystem with its own set of metadata nodes may be used for managing the file store contents in one implementation. The logical separation of metadata and data may be motivated, for example, by the fact that the performance, durability and/or availability requirements for metadata may in at least some cases differ from (e.g., more stringent than) the corresponding requirements for data. A front-end access subsystem, with its own set of access nodes distinct from the metadata and storage nodes, may be responsible for exposing network endpoints that allow clients to submit requests to create, read, update, modify and delete the file stores via the industry-standard interfaces, and for handling connection management, load balancing, authentication, authorization and other tasks associated with client interactions and[0076] -  In some embodiments a given storage subsystem node may store both metadata and data, either at respective different storage devices or on the same storage device.),; transmitting the second data to the first endpoint store (Hendrickson, [0075] - For example, a physical storage subsystem comprising some number of multi-tenant storage nodes may be used for file store contents, while a logically distinct metadata subsystem with its own set of metadata nodes may be used for managing the file store contents in one implementation. The logical separation of metadata and data may be motivated, for example, by the fact that the performance, durability and/or availability requirements for metadata may in at least some cases differ from (e.g., more stringent than) the corresponding requirements for data. A front-end access subsystem, with its own set of access nodes distinct from the metadata and storage nodes, may be responsible for exposing network endpoints that allow clients to submit requests to create, read, update, modify and delete the file stores via the industry-standard interfaces, and for handling connection management, load balancing, authentication, authorization and other tasks associated with client interactions and[0076] -  In some embodiments a given storage subsystem node may store both metadata and data, either at respective different storage devices or on the same storage device.); and transmitting second metadata to the second endpoint store (Hendrickson, [0075] - For example, a physical storage subsystem comprising some number of multi-tenant storage nodes may be used for file store contents, while a logically distinct metadata subsystem with its own set of metadata nodes may be used for managing the file store contents in one implementation. The logical separation of metadata and data may be motivated, for example, by the fact that the performance, durability and/or availability requirements for metadata may in at least some cases differ from (e.g., more stringent than) the corresponding requirements for data. A front-end access subsystem, with its own set of access nodes distinct from the metadata and storage nodes, may be responsible for exposing network endpoints that allow clients to submit requests to create, read, update, modify and delete the file stores via the industry-standard interfaces, and for handling connection management, load balancing, authentication, authorization and other tasks associated with client interactions and [0076] -  In some embodiments a given storage subsystem node may store both metadata and data, either at respective different storage devices or on the same storage device.)
Similar rationale and motivation are noted for the combination of Hendrickson to Ancin and Hendrickson and Nordness as per Claim 4, above.

Regarding Claim(s) 12; claim(s) 12 is/are directed to a/an system associated with the method claimed in claim(s) 4. Claim(s) 12 is/are similar in scope to claim(s) 4, and is/are therefore rejected under similar rationale.

Regarding Claim(s) 18 and 19; claim(s) 18 and 19 is/are directed to a/an media associated with the method claimed in claim(s) 4 and 6, Claim(s) 18 and 19 is/are similar in scope to claim(s) 4 and 6, and is/are therefore rejected under similar rationale.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ancin et al. (US 2018/0247074 A1) in view of Hendrickson et al. (US 2015/0278397 A1) and Nordness et al. (US 9,906,595 B2) and further in view of Savov et al. (US 2020/0036599 A1).

Regarding Claim 13;
Ancin and Hendrickson and Nordness discloses the method to Claim 12.
	Hendrickson further teaches wherein the first request is sent to the first endpoint store.... and wherein the second request is sent to the second endpoint store... (Hendrickson [0076] -  In some embodiments a given storage subsystem node may store both metadata and data, either at respective different storage devices or on the same storage device. The term “file store object” may be used herein to refer collectively to data objects such as files, directories and the like that are typically visible to clients of the storage service, as well as to the internal metadata structures (including for example the mappings between logical blocks, physical pages and extents discussed below), used to manage and store the data objects and [0080]).
	Similar rationale and motivation are noted for the combination of Hendrickson to Ancin an Hendrickson and Nordness as per Claim 12, above.
Ancin and Hendrickson and Nordness fail to explicitly disclose...via a metadata adaptor in an abstraction layer...; and ...via a data adaptor include in the abstraction layer.
However, in an analogous art, Savov teaches [communication] ...via a metadata adaptor in an abstraction layer... ([0056] - The example cloud interface 132 of FIG. 1 provides a communication abstraction layer by which the application director 106 may communicate with a heterogeneous mixture of cloud provider 110 and deployment environments 112 and [0087]-[0089] - The repository 134 and/or 467 specifies the endpoint adapter and provides for a REST-based, API/contract for communication between the registered adapter and the platform); and [communication]... via a data adaptor include in the abstraction layer ([0056] - The example cloud interface 132 of FIG. 1 provides a communication abstraction layer by which the application director 106 may communicate with a heterogeneous mixture of cloud provider 110 and deployment environments 112 and [0087]-[0089] - The repository 134 and/or 467 specifies the endpoint adapter and provides for a REST-based, API/contract for communication between the registered adapter and the platform.
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of Savov to the first and second endpoint stores of Ancin and Hendrickson and Nordness to include [communication] ...via a metadata adaptor in an abstraction layer... and [communication]... via a data adaptor include in the abstraction layer.
One would have been motivated to combine the teachings of Savov to Ancin and Hendrickson and Nordness to do so as it provides / allows facilitating management of endpoints and providing custom interface specification in a cloud management system (Savov, [0086] and [0001]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI L SCHMIDT whose telephone number is (571)270-1385. The examiner can normally be reached Monday-Friday 10am - 6pm (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571)270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARI L SCHMIDT/Primary Examiner, Art Unit 2439